United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                   September 16, 2020

                                             Before

                          JOEL M. FLAUM, Circuit Judge

                          MICHAEL Y. SCUDDER, Circuit Judge

                          AMY J. ST. EVE, Circuit Judge



No. 19‐3158

JOHN MYERS,                                       Appeal from the United States District
                      Petitioner‐Appellee,        Court for the Southern District of
      v.                                          Indiana, Indianapolis Division.

RON NEAL,                                         No. 1:16‐cv‐2023
                   Respondent‐Appellant.          James R. Sweeney, II,
                                                  Judge.




                                       ORDER

       Petitioner‐appellee filed a petition for rehearing and rehearing en banc on
September 1, 2020. No judge in regular active service has requested a vote on the
petition for rehearing en banc and all members of the original panel have voted to deny
rehearing and to issue an amended opinion. The court’s opinion dated August 4, 2020 is
amended by the attached opinion, which includes changes on pages 30 and 31.

        Accordingly, IT IS ORDERED that the petition for rehearing and rehearing en
banc is therefore DENIED.